Citation Nr: 1341568	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active service from June 1961 to May 1964.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran maintains that he currently has bilateral hearing loss that is due to acoustic trauma incurred in service.  He notes that during service, he was exposed to loud noises during military training exercises.  The Veteran also reports that he was exposed to loud noises from the rifle range.  

The Board observes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, in light of the Veteran's statements regarding exposure to loud noises during service, and given that his Military Occupational Specialty (MOS) was as an Engineer Supply and Parts Specialist, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In July 2010, the Veteran underwent a VA audiological examination which showed that the Veteran had bilateral hearing loss in both ears for VA purposes.  See 38 C.F.R. § 3.385 (2013).  However, in regard to the question of whether the Veteran's currently diagnosed bilateral hearing loss was related to his period of active service, to include in-service noise exposure, the examiner stated that because he did not have the Veteran's claims file to review, he could not address the pertinent nexus question.  

In September 2010, a VA examiner provided an addendum to the July 2010 VA audiological examination report.  This examiner was not the same examiner who had conducted the July 2010 audiological examination.  The examiner stated that she had reviewed the Veteran's claims file.  She stated that due to the fact that the Veteran's service treatment records were negative for any complaints or findings of hearing loss, and because the Veteran had normal hearing, bilaterally, upon his separation examination, it was her opinion that it was not at least as likely as not that the Veteran's hearing loss was related to his military service.  However, the Board notes that the examiner did not address the Veteran's in-service noise exposure, and the pertinent question of whether the Veteran's currently diagnosed bilateral hearing loss was related to such acoustic trauma.  Therefore, the Board is of the opinion that a new VA audiological examination is warranted for the purpose of determining whether the Veteran's bilateral hearing loss is the result of some incident of active duty, to include exposure to excessive noise.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements to obtain the Veteran's VA treatment record, dated since November 2006.

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination for the purpose of determining whether his bilateral hearing loss began during service or is the result of some incident of active duty, to include exposure to excessive noise.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in- service noise exposure.

After a review of the relevant medical evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service or is otherwise related to any incident of service, to include exposure to excessive noise?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

